January 25, 1922. The opinion of the Court was delivered by
The only exception upon which the defendant appealed is as follows: *Page 361 
"(1) It was error on the part of the presiding Judge to refuse to direct a verdict in favor of the defendant, the error being: (a) The undisputed testimony shows that the only act of which the defendant was guilty was the parking of its car on one of the highways of the county in the usual and customary manner and that the sole cause of the accident was the manner in which the plaintiff operated his car. (b) There was no evidence tending to prove negligence against the defendant in the particulars mentioned in the complaint."
The testimony is susceptible of more than one inference as to negligence; therefore the exception must be overruled.
Affirmed.